DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 361 and 367-368 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan et al. (US 2012/0279442A1) (hereafter Creehan) in view of Ayer et al. (US 2010/0136369A1) (hereafter Ayer).
With respect to claims 361 and 368, Creehan teaches a method of controlling material microstructures comprising: depositing one or more first materials by a solid-state additive manufacturing system; wherein the material being deposited is below its melting point (Tm); wherein the material is in a plastically-deformed state due to intense friction forces and other forces generated within the solid-state additive manufacturing system; and wherein refinement of microstructure of the material occurs to obtain a final material with mechanical properties of 
With respect to claim 367, Creehan teaches controlling the microstructure of the final material by an additive (paragraphs12, 54, and 96).

Claims 341-342, 345-347, 350-354, 357, and 359-360 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten et al. (US 2003/0042292A1) (hereafter Hatten) in view of Creehan et al. (US 2012/0279442A1) (hereafter Creehan), Newkirk US 2011/0293840A1, Luik (US 5,655,412), Creehan et al. (US 2012/0009339A1) (hereafter Creehan ‘339), and Hanlon et al. (US 2010/0176182A1) (hereafter Hanlon).
With respect to claims 341 and 360, Hatten teaches a solid-state additive manufacturing system comprising: a feeding unit (208/222), a spindle (210), a tool (212), a motor (the unit that rotates the spindle in direction 214), a driving unit (the unit that moves the spindle in direction 218 or the feeder 208), and a power supply (note that the apparatus of Hatten intrinsically requires a power supply to perform the disclosed process).  Hatten also teaches wherein one or more of the driving unit, the control unit, and/or the monitoring unit is capable of providing coordinated movements of the spindle, the tool, the workpiece and/or a workpiece platform during use (figures) (figures; and paragraphs 34-68); wherein the driving unit, control unit, and/or monitoring unit are capable of dispensing the filler material on a surface of the workpiece, on a surface of a backplate, in a cavity of the workpiece, and/or in a gap between two or more workpieces (figures; and paragraphs 34-68); wherein the driving unit, the control unit, and/or the monitoring unit are capable of providing friction, frictional heating, one or more forces to be applied to the filler material, and/or mechanical stirring as a result of rotational and/or translational movement of the tool (figures; and paragraphs 34-68); and producing a two-dimensional or (3D) three-dimensional structure using a solid-state additive manufacturing system (figures; and paragraphs 34-68). 

While Newkirk teaches an X-Y-Z table (figures; and paragraph 31).  
In addition, Luik teaches a rotary table (figures 5-6; and column 5, lines 32-61).
Creehan ‘339 teaches wherein the internal passageway of the tool and/or the spindle has an inner surface capable of engaging or interlocking with an outer surface of the filler material to provide rotational velocity to the filler material from the spindle and/or tool (figures 1A-1C; and paragraphs 43-46).
Furthermore, Hanlon teaches multiple contact- or contactless- sensors (paragraph 22); and wherein the control unit the monitoring unit and the multiple sensors together are capable of providing a final material with a desired microstructure by control of temperature of a material being manufactured such that the desired microstructure is achieved comprising: (a) an equiaxial microstructure; (b) grains having an average size in the micron or nanometer range; (c) grains having an average size in the range of 1-10 pm; or (d) grains refined to a size in the range of 41.67 % to 1.25 % of the size of grains of the filler material and/or the workpiece (paragraphs 22, 25, and 34).  Note that the process of improving or preserving material properties including but not limited to yield strength, tensile strength, ductility, impact toughness, fracture toughness, fatigue crack growth resistance, low cycle fatigue resistance, high cycle fatigue resistance, and superplastic formability of a friction weld and surrounding regions with temperature management would intrinsically result in the claimed microstructures above. Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  In addition, note that friction stir welding is a grain refining process and one of ordinary skill in the art would have expected the collective process to result in the claimed microstructure (41.67% to 1.25% of the size of the grains of the first material) because the same process is 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the internal shape of Creehan ‘339 in the collective process of Hatten, Creehan, Newkirk, Luik and Hanlon in order to control forces on the filler material. At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the automated control of Creehan with the apparatus of Hatten in order to precisely control the apparatus and achieve the desired bonding.  Note that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  Additionally, it would have been obvious to one of ordinary skill in the art to combine the XYZ table of Newkirk and the rotary table of Luik with the collective system of Hatten and Creehan in order to precisely position the workpiece(s) in the desired orientation for processing.  Furthermore, it would have been obvious to utilize the microstructural control of Hanlon in the collective process of Hatten, Creehan, Newkirk, Luik, and Creehan ‘339 in order to form a component having the desired composition and mechanical properties.
With respect to claim 342, Hatten teaches wherein a tool holder imparts drive to the tool and comprises a passageway that enables the filler material to pass therethrough (figure 2).
With respect to claim 345, Hatten teaches wherein the driving unit is capable of providing multiple rotations in a-, b- and/or c-direction (figures; and paragraphs 34-68).
With respect to claim 346, Hatten teaches wherein the spindle and the tool are capable of rotating and/or moving independently of the workpiece (figures; and paragraphs 34-68).

With respect to claim 350, Hatten teaches wherein the workpiece platform is configured to support one or multiple workpieces during i) joining together, ii) repair, iii) coating or surface modification, and/or iv) adding of customized features of the workpieces (figures; and paragraphs 34-68).
With respect to claim 351, Hatten teaches comprising one or more heating and/or cooling systems to provide temperature control of the filler material, the spindle, the tool, a pin, the workpiece platform and/or the backing plate (paragraphs 5 and 36).
With respect to claim 352, Hatten teaches wherein the feeding unit provides continuous or discontinuous supply of one or more filler material in one or more material forms comprising rods, wires, powder-filled tubes, rod-like filler materials, powders, blocks, sheets, granules, or combinations thereof to the spindle (paragraphs 36-39).
With respect to claim 353, Creehan teaches wherein the feeding unit comprises: one, two or more entrances for adding various materials, additives and/or reinforcement dopants to control the deposited material composition; or one or several injection points to supply liquid additives, such as catalysts, lubricants, and/or initiators, into the filler material; or an internal 
With respect to claim 354, Hatten teaches wherein the feeding unit is configured to accept any shape and size of scrap material and scrap pieces (broadest reasonable interpretation) and deposit them as a continuous layer.  Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
With respect to claim 357, Hatten teaches one or more external energy sources capable of supplying electric field, magnetic field, ultrasound, vibration and/or light, UV light, visible light or IR light (paragraph 36).
With respect to claim 359, Creehan teaches wherein the process control software comprises computer-executable instructions for controlling friction forces, other applied forces and/or deposition in terms of applied torque, load, pressure, spindle rotation, tool rotation and/or traverse motion of the tool, and/or traverse motion, temperature and/or angular rotation of the workpiece (paragraphs 41, 50, and 60).

Claim 343 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon as applied to claim 341 above, and further in view of Miryekta et al. (US 2010/0213244A1) (hereafter Miryekta).
With respect to claim 343, Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon do not teach a tool changer comprises a gear with 1, 2, 3 or more tool holders for interchanging different tools. However, Miryekta teaches a tool changer comprises a gear with 1, 2, 3 or more tool holders for interchanging different tools (figures 7A-7B; and paragraphs 28-29).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the interchanger of Miryekta with the collective apparatus of Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon in order to quickly change to the desired tool.

Claims 348-349 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon as applied to claim 341 above, and further in view of Okamoto et al. (US 2004/0074944A1) (hereafter Okamoto).
With respect to claims 348-349, Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon do not teach a backing plate and wherein the workpiece platform comprises a base with a capability to move in x-, y- and/or z-direction movement; wherein the base has one or more of: a capability to move and/or rotate in x-, y- and/or a-direction, or any combination of them, in addition to z-direction movement; a capability to move and/or rotate in x-, y-, a- and/or b-direction, or any combination of them, in addition to z-direction movement; and/or a capability to move and/or rotate in x-, y-, a-, b- and/or c-direction, or any combination of them, in addition to z-direction movement.  
However, Okamoto teaches a backing plate and wherein the workpiece platform comprises a base with a capability to move in x-, y- and/or z-direction movement; wherein the base has one or more of: a capability to move and/or rotate in x-, y- and/or a-direction, or any 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the support of Okamoto with the collective apparatus of Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon in order to deposit the material in the desired location.

Claim 355 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon as applied to claim 341 above, and further in view of Sato et al. (EP-200245A2) (hereafter Sato).
With respect claim 355, Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon do not teach one or more gas-supplying units to provide gasses or gas mixtures, for shielding during deposition processes and/or for influencing a final composition and/or structure of a deposited filler material layer.  However, Sato teaches one or more gas-supplying units to provide gasses or gas mixtures, for shielding during deposition processes and/or for influencing a final composition and/or structure of a deposited filler material layer (figures; and abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the shielding gas apparatus of Sato on the collective apparatus of Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon in order to prevent contamination and/or oxidation.

Claim 356 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon as applied to claim 341 above, and further in view of Matsui et al. (JP-2001-219281A1) (hereafter Matsui).
With respect to claim 356, Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon do no teach wherein a controlled environment compartment provides a covered space around the spindle, the tool, the workpiece and/or the workpiece platform enabling a controlled gas environment in a working zone.
However, Matsui teaches wherein a controlled environment compartment provides a covered space around the spindle, the tool, the workpiece and/or the workpiece platform enabling a controlled gas environment in a working zone (figures; and abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the chamber of Okamoto with the collective apparatus of Hatten, Creehan, Newkirk, Luik, Creehan ‘339, and Hanlon in order to prevent contamination.

Claim 366 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan and Ayer as applied to claim 361 above, and further in view of CN101537529A (CN ‘529).
With respect to claim 366, Creehan and Ayer do not teach controlling shape, size and/or composition of the microstructure by gas composition used as blown gas.  However, CN, 529 teaches controlling shape, size and composition of the microstructure by gas composition used as blown gas (lines 332-346 of the machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the cooling of CN ‘529 in the process of Creehan and Ayer in order to form the desired refined microstructure.

Claim(s) 368 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being by Hatten et al. (US 2003/0042292A1) (hereafter Hatten) in view of Ayer.
a method of controlling material microstructures with a solid-state additive manufacturing machine, comprising adjusting one or more process control parameters in a manner which influences or controls a resultant material microstructure of a product of the solid state additive manufacturing process (figures; and paragraphs 34-68).  Note that friction stir welding is a grain refining process.  Hatten also teaches wherein the solid-state additive manufacturing process comprises: feeding a first material through a hollow spindle or tool of the solid-state additive manufacturing machine; depositing the first material onto a second material, wherein the first material is below its melting point (Tm) during deposition; and generating plastic deformation of the first material by applying normal, shear and/or frictional forces by way of a rotating shoulder of the hollow tool such that the first and second materials are in a malleable and/or visco-elastic state in an interface region; thereby producing the resultant material microstructure in the product of the solid state additive manufacturing process (figures; and paragraphs 34-68).  Since Hatten performs the claimed process, it is the examiner’s position that the process of Hatten would intrinsically refine the grain size at least five times compared to grains of the microstructure of the first material.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
In addition, Ayer teaches that travel speed and rotational speed are FSW process variables that are influential in controlling the weld thermal cycle and can be used to avoid coarse grains, large amounts of MA, coarse microstructures, and degraded mechanical properties like low toughness, in the steel structures disclosed herein, FSW welding parameters should be carefully chosen and controlled to suit the application of the steel structure being fabricated by FSW. Too slow of a welding travel speed or too high of a tool rotation speed or .

Response to Arguments
Applicant's arguments filed 6/29/21 have been fully considered but they are not persuasive.
The applicant argues that Creehan does not teach “the control unit, the monitoring unit, and the multiple sensors together...control...temperature of a material being manufactured” to maintain/obtain a desired quality of print and to achieve the desired tailored microstructure of the final material.  The examiner agrees; however, Hanlon explicitly teaches regulating temperature to obtain the desired microstructure (see citations above).
The applicant also argues that the cited references alone or in combination teach or suggest controlling process parameters, such as depositing, torque and velocity, to achieve the various specific microstructures claimed.  The examiner agrees; however, Ayer explicitly teaches controlling process parameters, such as depositing, torque and velocity, to achieve the various microstructures (see citations above).  Thus, the tool velocity is clearly established as a result effective variable for microstructural control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735